DETAILED ACTION
This action is in response to applicant's amendment filed 03/08/21.
The examiner acknowledges the amendments to the claims.
Claims 21-27, 30-31, 34-40 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/21 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 03/08/21, with respect to having adequate written description for the limitations “placing the mesh over the first side of the wire and not over the second side of the wire” and “coupling the mesh to the first section of the second material and not to the second section of the second material” have been fully considered and are persuasive.  The rejection of claims 28-29, 32-33, 38-40 under 35 U.S.C. 112(a) has been withdrawn. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

To the specification:
In the first paragraph, after “September 18, 2015,” --now U.S. Patent No. 10,149,691,-- is inserted.


Allowable Subject Matter
Claims 21-27, 30-31, 34-40 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a method of attaching a mesh to a loop including the steps of, inter alia, coating a wire of the loop with a layer of second material that has a first section coating a first side of the loop and a second section coating a second side of the loop, wherein a plane of bisection parallel to a plane in which the loop lies separates the loop into the first side and the second side, and coupling the mesh to a first section of the second material and not to the second section of the second material.  The closest prior art of record, Nakao (U.S. Pat. not coupling the mesh to a second section of a second material, since second material (clamp 60 or adhesive) engages with loop and mesh on both first and second sides and on first and second sections, and one of ordinary skill in the art would have no motivation to modify the method in the claimed manner. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        03/13/2021